UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2013 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 001-35358 52-2135448 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 717 Texas Street, Suite 2400 Houston, TX 77002-2761 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (877) 290-2772 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. TC PipeLines, LP (NYSE: TCP) (the "Partnership") announced today that Steve Becker, President of its general partner, will be presenting at the National Association of Publicly Traded Partnerships (NAPTP) Master Limited Partnership Investor Conference at 1:45 pm Eastern Time on Wednesday, May 22, 2013 in Stamford, Connecticut.A link to a live webcast of the presentation and a copy of the presentation materials will be available on the Investor Center section of the Partnership’s website at www.tcpipelineslp.com prior to the presentation. A replay of the webcast will be archived on the website shortly after the presentation. The information in this Item 7.01 is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. (d) Exhibits. News Release, dated May17, 2013, announcing presentation at the National Association of Publicly Traded Partnerships Master Limited Partnership Investor Conference. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TC PipeLines, LP by:TC PipeLines GP, Inc., its general partner By:/s/Annie C. Belecki Annie C. Belecki Secretary Date:May 17, 2013 3 EXHIBIT INDEX Exhibit No. Description News Release, dated May17, 2013, announcing presentation at the National Association of Publicly Traded Partnerships Master Limited Partnership Investor Conference. 4
